         Case 5:19-cv-00726-SLP Document 78 Filed 10/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CHARLES BOWLDS,                                    )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      Case No. CIV-19-726-SLP
                                                   )
TURN KEY HEALTH, et al.,                           )
                                                   )
       Defendants.                                 )

                                         ORDER

       Plaintiff, a pro se litigant, filed a complaint alleging violations of his constitutional

rights pursuant to 42 U.S.C. § 1983. Pursuant to the Court’s Order of Referral [Doc. No.

4], on September 22, 2020, Magistrate Judge Shon T. Erwin issued a Report and

Recommendation [Doc. No. 74] recommending Plaintiff’s Renewed Motion for

Preliminary Injunction [Doc. No. 55] be denied as moot. The Magistrate Judge found

Plaintiff had received the relief requested: (1) copies of requested medical records; and

(2) treatment from a dentist.

       Plaintiff has filed a Response [Doc. No. 76]. Plaintiff “concedes” his Motion is

now moot.      However, Plaintiff asks the Court “to continue to consider the factual

allegations set out in the Plaintiff’s Motion and in the least view it as a Verified

Complaint treated as an affidavit.” Pl.’s Resp. at 1-2. To this end, Plaintiff’s request is

denied. Incorporation by reference is not allowed under these circumstances. See Fed.

R. Civ. P. 10(c). While Rule 10(c) allows for a statement in a pleading to be adopted by

reference elsewhere in the same pleading, or in any other pleading or motion, a pleading
        Case 5:19-cv-00726-SLP Document 78 Filed 10/05/20 Page 2 of 2




cannot adopt factual assertions from other filings. See id. If Plaintiff seeks leave to

further amend his complaint, he must comply with Fed. R. Civ. P. 15(a)(2).

      Plaintiff further asks that the Motion be treated as an affidavit, and cites Rule

56(c)(4) of the Federal Rules of Civil Procedure. That Rule pertains to motions for

summary judgment. Plaintiff does not state for what purpose he seeks to use the Motion

“as an affidavit” and the Report and Recommendation did not address any motion for

summary judgment. Therefore the Court declines his request at this time.

      IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

74] is ADOPTED and Plaintiff’s Renewed Motion for Preliminary Injunction [Doc. No.

55] is DENIED as MOOT.

      IT IS SO ORDERED this 5th day of October, 2020.




                                           2
